Citation Nr: 0416657	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  01-08 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
other than for outpatient treatment.  

2.  Entitlement to service connection for a chronic acquired 
neck disorder.  

3.  Entitlement to service connection for hepatitis C.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from November 
1968 to November 1970.

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2003, it was remanded to the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office (RO) for additional development and readjudication.  A 
supplemental statement of the case was issued in August 2003, 
and the case is now ready for further appellate review.  

In April 2002, the veteran appeared before the undersigned at 
the RO via a video conference hearing.  The transcript of 
that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claims and the evidence necessary to substantiate his claims.

2.  There is credible evidence of an injury to the veteran's 
teeth in service, and the evidence is in equipoise as to 
whether there is a link between the current disorder of the 
veteran's teeth #8 and #9 and the in-service injury to his 
teeth.  

3.  The competent and probative evidence of record 
establishes that the veteran does not have an identifiable 
chronic acquired neck disorder which has been linked to 
service eon any basis.

4.  The competent and probative evidence establishes that 
hepatitis has not been linked to active service on any basis.


CONCLUSIONS OF LAW

1.  A disorder of the veteran's teeth # 8and #9 was incurred 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.381 (2003).

2.  A chronic acquired neck disorder was not incurred in or 
aggravated by service, may not be presumed to be of service 
onset and is not related to any inservice disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112(a)(4), 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).

3.  Hepatitis C was neither incurred in nor aggravated by 
service, and the veteran is not entitled to service 
connection for hepatitis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a dental disorder, a neck disorder, and hepatitis C.  In the 
interest of clarity, the Board will initially address the 
matter of whether this case has been appropriately developed 
for appellate purposes.  Thereafter, the Board will present 
separate analyses of the claims for service connection.

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
August 2000 claim utilized VA Form 21-526, the form utilized 
for such purposes.  The claims appeared substantially 
complete on their face.  The veteran has clearly identified 
the disabilities in question and the benefits sought.  
Further, he referenced the bases for the claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefits sought with the May 2000 and April 2001 rating 
decisions, September 2001 statement of the case, November 
2001 supplemental statement of the case, October 2002 letter 
from the RO explaining the provision of the VCAA, July 2003 
Board remand, and August 2003 supplemental statement of the 
case.  

The October 2002 letter from the RO and the July 2003 
supplemental statement of the case specifically provided the 
veteran with notice of the VCAA and explained the respective 
rights and responsibilities under the VCAA.  It was further 
noted in the foregoing documents that what was lacking was 
competent evidence that the disorders at issue were incurred 
or aggravated in service.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the veteran's service medical records, VA treatment records 
and private treatment records as they were identified by him.  

There is no indication that there is any probative evidence 
available that has not been obtained concerning the issues on 
appeal.  By the October 2002 letter from the RO and the July 
2003 supplemental statement of the case, the veteran was 
clearly advised as to which portion of evidence is to be 
provided by him and which portion is to be provided by VA.  
That requirement of VA has been satisfied, and there is no 
additional evidence that needs to be provided.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the October 2002 letter 
from the RO.  That letter did indicate that the veteran was 
limited to 30 days to respond.  

Regardless, it is noteworthy that additional efforts were 
made to obtain evidence as recently as March 2003, long after 
the foregoing 30 day response period.  It is also most 
significant to note that there has been no indication of the 
existence of additional pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, that 
evidence was obtained following the cited 30 day response 
period, and that neither the appellant nor the appellant's 
representative have given indication of additional evidence 
that has not been sought, the Board has concluded that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

It is further noted that the veteran was afforded a VA 
examination in October 2001.  The requirements of the VCAA 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received in August 2000.  Thereafter, in May 2000 and April 
2001 rating decisions, the RO denied the claims.  Only after 
those rating actions were promulgated did the AOJ provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  See the references 
to the documents issued to the veteran set out above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  


Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 13.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  


All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims to reopen, 
nor the initial claim of service connection for a dental 
disorder, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Dental Trauma

The veteran is seeking entitlement to service connection for 
residuals of dental trauma, for purposes other than 
outpatient treatment.  He has provided oral and written 
testimony claiming that he sustained trauma to his teeth when 
he was brutally kicked in the back of the neck and head by a 
drill instructor during boot camp at Camp Pendleton, 
California, and that his front teeth had to be replaced at 
Camp Lejeune in Paris Island, North Carolina .  He testified 
at his April 2002 hearing that the only evidence of the 
incident was the false teeth that he was issued at Camp 
Lejeune.  

Regulations authorize one-time dental examination and 
treatment for a service-connected noncompensable dental 
disability.  See 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
The veteran does not contend that he is entitled to one-time 
treatment; rather, he seeks service connection for a dental 
disorder due to in-service trauma.

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  See 38 C.F.R. § 17.161(c).  Under 
38 C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Pertinent 
dental regulations require a determination as to whether the 
dental condition was due to combat or trauma, when 
applicable.  See 38 C.F.R. § 3.381(b).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  Notwithstanding the 
lack of a diagnosis of a disability during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In Gilbert, the CAVC stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service medical records are negative for dental trauma in 
service.  Service medical records do include a report of a 
dental examination that was conducted in November 1968, at 
the Marine Corps Recruitment Depot, in San Diego, California, 
upon the veteran's entry into service.  This report disclosed 
no diseases or abnormalities in the veteran's top front 
teeth, #8 and #9.  Service dental treatment records disclose, 
however, that the veteran's top front teeth, #8 and #9, were 
extracted at Camp Lejeune, North Carolina in November 1969.  

The Board notes that the veteran has provided both oral and 
written testimony pertaining to a traumatic injury to his 
teeth caused by an assault from a drill instructor.  There 
has been presented no evidence that contradicts the veteran's 
assertions, and as such, the veteran is deemed credible in 
making them.  The Board notes that the veteran is competent 
to report that he had an injury to his teeth in service 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay 
person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Notwithstanding, the in-
service contemporaneous medical evidence shows that the 
veteran's two front teeth, #8 and #9, were intact upon entry 
into service, but required extraction during service.  

The question for consideration is whether the veteran 
sustained dental trauma in service that resulted in a current 
disorder.  He alleges that he did so from a physical assault 
in boot camp.  Although they make no reference to dental 
trauma, service dental records corroborate that the veteran's 
two front teeth had to be extracted during service.  


Applying the Hickson analysis, the Board concludes that there 
was an in-service injury to the veteran's teeth, and that the 
veteran has a current disorder of teeth #8 and #9.  Hickson 
elements (1) and (2) are accordingly met.  With respect to 
Hickson element (3), medical nexus evidence, the Board finds 
that the evidence is in equipoise as to the question of 
whether the current disorder of teeth #8 and #9 is 
etiologically related to the in-service injury.  

The contemporaneous service medical records tend to 
corroborate the veteran's characterization of events.  As to 
this issue, the Board finds that there is an approximate 
balance of the positive and negative evidence as to whether 
the veteran currently has a disorder of teeth #8 and #9 that 
is related to the in-service injury.  Thus, the Board 
concludes that the veteran's claim for service connection for 
a disorder of teeth #8 and #9 is granted.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Neck Disorder

The veteran argues that he currently has a neck disorder that 
resulted from the same assault by the drill instructor during 
boot camp that caused his teeth disorder.  As noted above, 
service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed neck disorder.  The Board 
finds that the preponderance of the evidence is against the 
current existence of a neck disorder and that the Hickson 
element (1) has therefore not been satisfied as to that 
claim.

Significantly, neither the service medical records, private 
treatment records, nor the VA treatment records, document a 
current neck disability.  VA orthopedic examination in 1972 
notes the veteran's complaints of having been kicked in the 
neck, but the diagnosis was only that of a history of injury 
to the cervico-dorsal spine with no residual limitations of 
function.  X-ray of the cervical spine was negative.  

An April 1996, rheumatology examination resulted in a 
pertinent assessment of neck pain, with a notation of 
questionable degenerative joint disease tenderness, and a 
history of a motor vehicle accident.  Degenerative joint 
disease of the cervical spine has not been shown.  Although 
the veteran has complained of pain in the neck area in 
clinical settings, it must be noted that in the case of 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), the 
CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.

In reaching this decision, the entire record was reviewed.  
The only evidence supporting the veteran's claimed neck 
disorder are his own statements.  While the veteran has 
expressed the opinion that he has such a disability and that 
is related to his period of service, the CAVC has held that a 
lay person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  By the same token, the probative value of 
the veteran's beliefs and opinions were not enhanced because 
they were reduced to writing in the VA examination reports 
that merely reported the history and symptomatology offered 
by the veteran.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. at 225.

Accordingly, the essential element of the current existence 
of the claimed neck disorder is missing and a grant of 
service connection is not warranted.  As to the question of 
according reasonable doubt to the veteran's claim, on the 
basis of a thorough review of the record, it is concluded 
that there is no approximate balance of the evidence for and 
against the claim.  



Indeed, the preponderance of the evidence is against finding 
the current existence of the claimed neck disorder, and thus 
against the claim for service connection for a neck disorder.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  Accordingly, service connection for a chronic 
acquired neck disorder must be denied.


Hepatitis C

It is the veteran's primary contention that he contracted 
hepatitis C in service as a result of the repeated use of the 
same needle by service medical personnel during inoculations 
and blood tests administered during service.  He states that 
service connection should be granted accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed hepatitis C.  VA treatment 
records document that the veteran has hepatitis C.  Moreover, 
an October 2001 VA examination conducted for the purpose of 
determining the etiology of the veteran's hepatitis C 
resulted in a diagnosis of hepatitis C with evidence of liver 
disorder with abnormal liver function studies.  Clearly, the 
Hickson element (1) has been satisfied as to the claimed 
disability.  

With respect to Hickson element (2), there is no record of 
complaints, findings or treatment during active service of 
the claimed hepatitis C.  There is no documentation of 
hepatitis C upon separation examination.  Consequently, it 
must be found that there is no documentation that the veteran 
sustained a pertinent disorder in service or aggravated a 
pre-existing disorder.  Moreover, there is no evidence of 
hepatitis C within the first post-service year.  The Board 
must therefore find that Hickson element (2) has not been 
satisfied as to the claimed disorder.  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b).  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that his hepatitis C was the result of 
inoculations and blood tests received in service, the CAVC 
has held that a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992 

The Board has reviewed the entire body of evidence, including 
the private and VA medical records, the veteran's written and 
oral statements, and the statements of the veteran's 
representative.  In this case, no competent medical evidence 
or opinion has been entered into the record which links or 
relates hepatitis C to the veteran's period of active 
service.  

The medical evidence of record shows that hepatitis C was not 
diagnosed or identified until 1997, more than 27 years after 
service.  Additionally, the VA examiner who examined the 
veteran in October 2001 opined that it was impossible to 
discern when the veteran contracted hepatitis C.  The 
examiner noted that upon the review of the veteran's service 
medical records, there was no evidence of injury, no evidence 
of blood transfusion or any transmissions of any sort.  

The Board finds that the record shows that the veteran's 
hepatitis was first diagnosed more than 27 years after 
service and there is no competent evidence of a causal link 
between a current liver disorder, including hepatitis C, and 
any incident of service.  The Board has considered the 
medical records of Dr. VMS (initials), which contains a 
statement submitted in September 2000, that contain a history 
provided by the veteran of having been in contact with 
potentially contaminated needles during blood drawing during 
his military service.  



However, such has no probative value as it is merely a 
recitation of the veteran's self-reported and unsubstantiated 
history.  See Reonal v. Brown, 5 Vet. App. 458 (1993), Swann 
v. Brown, 5 Vet. App. 229 (1993). 

The medical evidence, in fact, serves to contradict the 
veteran's contention that his hepatitis C disorder is related 
to service.  Evidence of hepatitis C was not shown upon 
examination at the time of the veteran's separation from 
service in 1970, and by the veteran's own admission, was not 
even discovered until 1997.  There is no accounting for the 
activities that the veteran engaged in during this 27 year 
period, including whether they may have exposed him to 
contamination by Hepatitis C.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for hepatitis C.  As to the 
question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that 
hepatitis C is related to active service or a service-
connected disability, and thus against the claim for service 
connection for hepatitis C.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Accordingly, 
service connection for the claimed hepatitis C must be 
denied.


ORDER

Entitlement to service connection for a dental disorder, 
other than for outpatient treatment, is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

Entitlement to service connection for a chronic acquired neck 
disorder is denied.  


Entitlement to service connection for hepatitis C is denied.   



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



